Citation Nr: 1511660	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-45 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent for right leg radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for left leg radiculopathy.

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to September 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In December 2014 and again in February 2015, the Veteran's representative waived agency of original jurisdiction (AOJ) review of additional evidence that was added to the claims file since the most recent supplemental statement of the case.  Therefore, the Board finds that it may adjudicate the appeal without first a remand for AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

1.  The audiometric test results obtained during examination by a VA audiologist correspond to a numeric designation of no greater than IV in the right ear and V in the left ear.

2.  The Veteran's low back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during any twelve month period.

3.  The Veteran's right leg radiculopathy is manifested by moderate, incomplete paralysis of the external popliteal nerve (common peroneal nerve).

4.  The Veteran's left leg radiculopathy is manifested by moderate, incomplete paralysis of the external popliteal nerve (common peroneal nerve).

5.  The Veteran is service-connected for a low back disability rated as 40 percent disabling, right and left leg radiculopathy each rated as 20 percent disabling by this decision, bilateral hearing loss rated as 10 percent disabling, and tinnitus rated as 10 percent disabling, and his service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 40 percent for a low back disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5238 (2014).

3.  The criteria for a 20 percent rating for right leg radiculopathy have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2014).

4.  The criteria for a 20 percent rating for left leg radiculopathy have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2014).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claims for increased ratings for bilateral hearing loss and a low back disability, the Board finds that the letters the RO sent the Veteran November 2008 and December 2008, prior to the May 2009 rating decision, along with the letter it sent in July 2009 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the right and left leg radiculopathy, the Veteran is challenging the initial evaluations assigned following the grant of service connection for these disabilities.  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the TDIU claim, the Board finds that the pre-adjudication letters the RO sent the Veteran in July 2009, August 2009, November 2009 and March 2010 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from all identified VA Medical Centers and from James T. Dalton, M.D.  VA also received a statement from the Veteran's ex-employer. 

The Veteran was also provided VA examinations in February 2009 and April 2010.  The Board finds these examinations adequate because after a review of the record on appeal and/or taking a medical history from the Veteran the examiners provided medical opinions as to the severity of his service connected disabilities that allows the Board to rate them under all relevant Diagnostic Codes as well as to decide whether his service-connected disabilities prevent employment.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As to the bilateral hearing loss, the February 2009 examiner also opined, in substance, on the functional impact the Veteran's hearing was having on his daily activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's VBMS and virtual VA claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim's files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

a. Bilateral Hearing Loss

The Veteran claims that his bilateral hearing loss is worse than rated and therefore warrants an increased rating.

The Veteran's bilateral hearing loss is rated as 10 percent disabling under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

A review of the record on appeal reveals that during the pendency of the appeal the Veteran was afforded an audiological examination by VA in February 2009.  A review of the record on appeal does not reveal any other audiological examinations during the appeal period.  

At the February 2009 VA examination, audiometric testing showed puretone thresholds of 40, 60, 65, and 65 decibels in the right ear and puretone thresholds of 55, 65, 65, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 58 decibels in the right ear and 63 decibels in the left ear.  Speech recognition ability was 76 percent in the right ear and 80 percent in the left ear.

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of IV and the left ear hearing loss is assigned a numeric designation of IV.  These test scores result in the appellant's bilateral hearing loss being rated as 10 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a rating in excess of 10 percent is not warranted under Table VII.  Id.  

As to 38 C.F.R. § 4.86(a), the Board notes that at the above examination the Veteran had thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in the left ear.  Consequently, 38 C.F.R. § 4.86(b) is for application.  Moreover, with application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is still assigned a numeric designation of IV but with application of the above VA test results to 38 C.F.R. § 4.85, Table VIA the left ear hearing loss is assigned a numeric designation of V.  Nonetheless, these test scores result in the appellant's bilateral hearing loss being rated as 10 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a rating in excess of 10 percent is not warranted under Table VII.  Id.  

As to 38 C.F.R. § 4.86(b), at the above examination the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart, supra.

b.  The Low Back Disability

The Veteran claims that his low back disability is worse than rated and therefore warrants an increased rating.

The Veteran's low back disability is rated as 40 percent disability under 38 C.F.R. § 4.71a, Diagnostic Code 5238 (spinal stenosis). 

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine, the Board notes that the claimant will be entitled to a 50 percent rating for his low back disability if it is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that in Dr. Dalton's December 2012 disability questionnaire he reported that the lumbar spine had 0 degrees of extension, but there was flexion.  Further the record, including the February 2009 and April 2010 VA examination reports and Dr. Dalton's December 2012 disability questionnaire, does not reflect the presence of unfavorable ankylosis of the entire thoracolumbar spine.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In fact, it was opined by the February 2009 VA examiner that the lumbosacral spine was not ankylosed.  

Consequently, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected low back disability under the General Rating Formula for Disease and Injuries of the Spine because the preponderance of the evidence of record shows that he does not have at least unfavorable  ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, the claimant will be entitled to a 60 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

However, while the Veteran claims, in substance, that his low back disability is disabling, there is no competent and credible evidence in the record of the claimant's low back disability requiring physician prescribed bed rest for six weeks during any 12 month period at any time during his appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, the February 2009 and April 2010 VA examiners specifically opined that his low back disability had not caused any incapacitating episodes and these opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  Nor has the Veteran asserted that he experienced incapacitating episodes of at least 6 weeks duration within any 12 month period.

Consequently, the Board finds that an increased rating is not warranted for his service-connected low back disability under Diagnostic Code 5243 because his adverse symptomatology did not include at least six weeks of incapacitating episodes.  

c.  The Right and Left Leg Radiculopathy

The Veteran claims that his leg radiculopathy is worse than rated and therefore warrants higher evaluations.

The Veteran's service-connected right and left leg radiculopathy are each rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  

38 C.F.R. § 4.124a, Diagnostic Code 8521 concerns impairment of the external popliteal (common peroneal) nerve.  Mild incomplete paralysis of this nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and, severe incomplete paralysis warrants a 30 percent rating.  Id.  Complete paralysis is manifested by symptoms such as foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost, abduction of foot lost, adduction weakened, and anesthesia covers entire dorsum of foot and toes; and complete paralysis warrants a 40 percent disability rating.  Id.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2014).

The term "incomplete paralysis" in peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.  

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

With the above criteria in mind, the Board notes that at the February 2009 VA examination the Veteran complained of weakness, numbness, and loss of sensation in his feet.  On examination, the Veteran had reduced strength of 4/5 with right and left hip flexion and extension, right and left knee extension, right ankle dorsiflexion and plantar flexion, and right great toe extension.  He also had reduced 3/5 strength with left ankle dorsiflexion and plantar flexion and left great toe extension.  However, muscle tone was normal and there was no muscle atrophy.  Sensory examination in the lower extremities was also impaired at 1/2 to pain in the left and right lower extremities and 1/2 to light touch in the right lower extremity.  However, sensory examination was also normal at 2/2 to vibration in the left and right lower extremities, light touch in the left lower extremity, and position sense in the left and right lower extremities.  Moreover, reflexes were normal at 2+ in the left and right lower extremities.

At the April 2010 VA examination, the Veteran complained of pain radiating into both legs.  He also reported that with a cane he was able to walk.  On examination, the Veteran had a limping gait; deep tendon reflexes were 3+ on the right and 2+ on the left; and vibration, position, temperature, and touch were lost in both the right and left foot.  There was also an external popliteal nerve palsy on the right and left foot which caused difficulty walking on uneven surfaces.

Dr. Dalton in June 2011 and May 2012 letters to the Veteran thereafter opined as follows:

I have followed you for approximately twenty years and have followed the progression of your lumbar spinal stenosis.  At this point, your spine disease has resulted in significant disability.  You have loss of strength in your ankle flexors and extensors resulting in weakness of both those muscle groups (graded three out of five on a scale of no strength to full normal strength).  This causes you to require an assistive device whenever you walk and also causes you to trip and stumble periodically because of inability to lift your foot appropriately . . . 

Likewise, in Dr. Dalton's December 2012 disability questionnaire he reported that the Veteran had muscle atrophy of the thighs and calves.  It was also opined that the Veteran's deep tendon reflexes were hypoactive at 1+ in the knees and absent at 0 in the ankles.

While treatment records periodically document the Veteran's complaints and/or treatment for his leg radiculopathy, nothing in these records show his adverse symptomatology to be worse that what was reported above.  See Colvin, supra.  

In summary, the record contains the Veteran's subjective complaints of leg/foot pain and numbness.  It also contains objective evidence of reduced strength and impaired pain and light touch sensation (see February 2009 VA examination); lost vibration, position, temperature, and touch in the feet as well as bilateral foot palsy (see February 2010 VA examination); and lower extremity muscle atrophy and weakness as well as hypoactive or absent deep tendon reflexes and periodic foot drop (see Dr. Dalton's June 2011 and May 2012 letters and December 2012 disability questionnaire).  This satisfactorily reflects what may be characterized as no more than moderate incomplete paralysis, warranting an increased 20 percent rating for each extremity.  

d.  Extra-Schedular Consideration for the Rating Claims

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the bilateral hearing loss, low back disability, and lower extremity radiculopathy is inadequate.  The ratings for hearing impairment specifically contemplate loss of hearing acuity and with respect to musculoskeletal impairment, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss, the Board concludes that the schedular rating criteria reasonably describe the disabilities as set forth in this case.  Therefore, even considering the collective impact of the service connected disabilities, referral of this case for extra-schedular consideration is not warranted.  

e.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

The Veteran is service-connected for a low back disability rated as 40 percent disabling, right and left leg radiculopathy each rated as 20 percent disabling by this decision, bilateral hearing loss rated as 10 percent disabling, and tinnitus rated as 10 percent disabling.  Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).

As with every case, this one comes with a context.  The Veteran's formal application for TDIU benefits was received in 2009, when he was 86.  (He was born in June 1923.)  He indicated he had retired in 1985, due to his back disability and its effects.  Other evidence confirms the Veteran retired from his place of employment in 1985, after he had worked for that employer since 1961.  However, at the time he was 62, or about the age when Social Security benefits could be paid.  Further, he was obviously familiar with VA benefits at that time, as he had established service connection for his low back disability in the 1940's, yet he did not seek any additional VA benefits until 2 years later when he sought an increase rating for his back disability.  When it was increased to 10 percent, the Veteran did not appeal that action, suggesting he was satisfied with that conclusion.  These facts do not appear to correspond with the current contention that the Veteran had retired in 1985 due to his back disability, and its effects on his lower extremities.  

Nevertheless, it is also apparent that the Veteran's service connected disabilities have increased in severity since 1985, which impairment could produce unemployability.  Complicating the disability picture, however, is evidence reflecting declines in other body systems which would have an obvious impact on employability.  In this regard, the record shows the Veteran had a left knee replacement, hypertension, atrial fibrillation, glaucoma, cataracts, and the residuals of a 2008 stroke.  More recently, he was diagnosed to have dementia.  

As it happens, some evidence has been put forward that narrowly focuses on the impact on employment attributed to service connected disability.  This evidence supports the Veteran's contentions in regard to this aspect of his appeal.  His private physician, in a May 2012 statement, indicated the Veteran's low back and lower extremity disabilities rendered the Veteran completely disabled for any physical work, (which constituted the nature of his entire employment history).  Likewise, a VA examiner in 2010 described the Veteran as unable to lift and carry, sit for more than 15 or 20 minutes, or stand and walk for more than 5 or 10 minutes.  This too, was associated with service connected disability.  Thus, there is a reasonable basis for concluding that service connected disability alone, would preclude the Veteran from securing substantially gainful employment.  Accordingly, with the resolution of reasonable doubt in the Veteran's favor, the criteria for an award of TDIU benefits are met in this case.  




ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.

A rating in excess of 40 percent for a low back disability is denied.

Subject to the law and regulations governing the payment of monetary benefits, a 20 percent evaluation for right leg radiculopathy is granted.

Subject to the law and regulations governing the payment of monetary benefits, a 20 percent evaluation for left leg radiculopathy is granted.

Subject to the law and regulations governing the payment of monetary benefits, 
TDIU benefits are granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


